Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the retention circuit comprises first to third transistors and an element configured to retain the data, wherein an output terminal of the logic circuit is electrically connected to the element through the second transistor, wherein the element is electrically connected to an input terminal of the logic circuit, wherein an input terminal of the retention circuit is electrically connected to the input terminal of the logic circuit through the first transistor, wherein a first layer and a second layer are stacked, wherein the first layer comprises an element included in the logic circuit, and wherein the second layer comprises the first transistor included in the retention circuit” as required by claim 1 and “wherein the retention circuit comprises first to third transistors and an element configured to retain the data, wherein an output terminal of the logic circuit is electrically connected to the element through the second transistor, wherein the element is electrically connected to an input terminal of the logic circuit, wherein an input terminal of the retention circuit is electrically connected to the input terminal of the logic circuit through the first transistor, wherein a first layer and a second layer are stacked, wherein the first layer comprises a transistor included in the logic circuit, and wherein the second layer comprises the first transistor included in the retention circuit” as required by claim 3. Claim 2 is allowed based upon its dependency to claim 1 and claim 4 is allowed based upon its dependency to claim 3.

Claims 1-4 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844